By JUDGE MELVIN R. HUGHES, JR.
This case, wherein the Commonwealth of Virginia and an employee are defendants, presents a question of the sufficiency of a notice of claim as a prerequisite to filing suit under the Virginia Tort Claims Act (the Act), § 8.01-195.1, et seq., Code of Virginia of 1950, as amended.
A claimant must file a written statement, a "notice of claim," stating the nature of the claim, the time and place of the alleged injury and the state agency involved within one year after the cause of action accrued with the Attorney General, § 8.01-195.6.
The plaintiff’s position on this question is summarized in counsel’s letter to the Court dated November 12, 1985, which states:
The plaintiff submits that he did not in fact send any writing to the Attorney General or the head of the Department of Corrections and argues that the Court should find that the Warden where he was incarcerated, the driver of the Department of Corrections van, the State Police Officers who investigated the accident scene, the insurance agent who investigated the accident on behalf of the three defendants, or the places where he received his medical *316treatment for his injuries should be deemed by the Court as statutory agents of the head of the Department of Corrections for the Attorney General.
I am of the opinion that a claimant must comply strictly with the procedures set out by the Act as a predicate to seeking judicial relief for the remedies allowed. Town of Crewe v. Marler, 228 Va. 109 (1984).
Accordingly, the motion [to dismiss] is granted.